                                           Case 4:19-cv-04801-JST Document 58 Filed 02/26/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHAD C. SMITH,                                     Case No. 19-cv-04801-JST
                                                        Plaintiff,
                                   8
                                                                                            ORDER DISMISSING CASE WITH
                                                 v.                                         PREJUDICE
                                   9

                                  10     NETAPP, Inc., et al.,                              Re: ECF No. 57
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On February 1, 2021, the Court granted Defendants’ motion to dismiss Plaintiff’s

                                  14   complaint with leave to amend. ECF No. 56. An amended complaint was due within 21 days

                                  15   from the date of the order. Id. at 16. On February 22, 2021, Plaintiff filed a notice that he “does

                                  16   not intend to file a Second Amended Complaint in this action” and “respectfully requests that the

                                  17   Court enter judgment in this case.” ECF No. 57. Accordingly, the case is now dismissed with

                                  18   prejudice. The clerk shall enter judgment and close the file.

                                  19

                                  20          IT IS SO ORDERED.

                                  21   Dated: February 26, 2021
                                                                                        ______________________________________
                                  22
                                                                                                      JON S. TIGAR
                                  23                                                            United States District Judge

                                  24

                                  25

                                  26

                                  27

                                  28
